DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 13 has been cancelled.


Status of Claims
2.    This Office Action is in response to the application filed on 04/22/2022. Claims 1-12 and 14-21 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paddon et al. (US 2005/0286522 A1) in view of Ma et al. (US 2010/0192225 A1) further in view of Rapanen et al. (US 2019/0213182 A1).

For claims 1 and 14-15 Paddon teaches a communication device comprising one or more memories storing instructions and one or more processors configured to execute the instructions (see paragraph 15 “processor that executes instructions for applying packet matching” and paragraph 44  (memory, software and processors”) to: 
generate, by receiving a packet transmitted from equipment that performs packet communication, information indicating a feature of the packet (see paragraph 56 and Figs. 2-3 “received packet provides generated features”); 
classify the packet transmitted from the equipment into a packet group, based on the information indicating the feature, and predetermined classification criteria (see paragraph 56 and Figs. 2-3 “classification component”); 
extract one or more pieces of character information from the packet transmitted from the equipment, based on predetermined extraction criteria (see paragraph 56 and Fig. 3 “identification component 302 receives a data packet and defines a packet 308 according to its associated features”); and 
generate identification information by which the equipment that transmits the packet can be identified, based on character information in which a number of patterns pertaining to a structure of the character information satisfies a condition among the one or more  character information extracted from one or more packets belonging to a same packet group (see paragraph 56 and Fig. 3 “identification component 302 identifies the features of packet 308 and relays its findings to classification and prognosis components”),
	Paddon does not explicitly teach extraction unit extracting characters to identify transmitter of received packet.
	However, Ma teaches a destination device extracts data from the received packets …dividing the data into packets enables the source device to resend only those individual packets that may be lost during transmission-that is the destination device identifies the source device from extracting information of the received packets (see Ma: paragraph 2). In addition, Ma teaches pattern matching schemes may inspect more than just port numbers and protocol identifiers and often inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Ma: paragraph 7).
In addition, Ma teaches…wherein the control unit includes an application identification (AI) module that extracts a string of characters from the packet, identifies a first character in the extracted string, evaluates the first character with respect to the first condition of one of the first set of transition nodes to determine whether the first character satisfies the first condition associated with the first transition defined by the first one of the first set of transition nodes, identifies a next character after the first character based on the determination that the first character satisfies the first condition associated with the first transition defined by the first one of the first set of transition nodes, and traverses to a next one of the first plurality of nodes identified by the first transition based on the determination that the first character satisfies the first condition associated with the first transition defined by the first one of the first set of transition nodes (see Ma: at least claims 12 and 14).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teachings of Ma in the Paddon classification of network packets to configure the generated features 314 in order to inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Ma: paragraph 7).
Paddon in view of Ma does not explicitly teach wherein the identification information can identify the equipment that transmits each of the packets that belong to the same packet group and are transmitted from the different equipment.  
However, Rapanen teaches performing DPI on the received data packets at a network node to retrieve/identify sensor data from the data packets (see Paddon: Fig. 3 “IoT application & 3rd party system external data source (different application)”, Fig. 6 “602”, paragraphs 10-11, 23, 25, 31, 40, and claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teachings of Rapanen in the combined Ma and  Paddon classification of network packets identify a sensor device from the payload of received packet at a network device (see Paddon: Fig. 3 “IoT application & 3rd party system external data source (different application)”, Fig. 6 “602”, paragraphs 10-11, 23, 25, 31, 40, and claim 1).

For claim 2 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the information indicating the feature, which represents at least one of a size of the packet (see Paddon: paragraph 57 “IPv4 or IPv6 wherein the IPv4’s length is different than IPv6’s-weel known in the art”), 

For claim 3 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the classification criteria indicate classifying the packet into the packet group, based on a degree of similarity of information indicating the feature (see Paddon: paragraph 57 “IPv4 or IPv6 packets class (protocol type)”, paragraph 7 “packets are classified according to a supplied policy”, and paragraphs 50-52 “classification rules and criteria”).  

For claim 4 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 52 “discriminate between different class of packets”).  

For claim 5 Paddon in view of  Ma further in view of  Rapanen teaches the communication device wherein the feature information generation unit generates the generation of the  information indicating the feature is performed pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

 For claim 6 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the extraction criteria indicate extracting, as the character information, a character string indicating a header or a payload of a communication protocol of an application layer included in the packet (as discussed in claim 1).  

For claim 7 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the extraction criteria indicate extracting the character string divided by a specific character (as discussed in claim 1), or 

For claim 8 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation the identification information is performed based on character information having the largest number of patterns among the character information extracted from the packet (see Ma: paragraph 7 “particular patterns in order to identify an application”, paragraph 16 “extracting a string from the payload of the packet and evaluates the first chanter that satisfies the condition”, paragraph 57 “identifying particular string or chanter patterns with an amount of data”, and paragraph 133 “classifier may also iterate a counter for the packet flow and measures the counter value against a threshold-the largest being 100”).

For claim 11 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the one or more processors are configured to execute the instructions to control transmission processing of the packet, based on the identification information pertaining to the packet received from the equipment (see Paddon: Fig. 3 “output of 302 (identification information is fed to classification unit 304 and prognosis unit 306” and as discussed in claim 1).  

For claim 12 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the control of the transmission processing is performed by performing based on transmission control information indicating a content of the transmission processing for the packet transmitted from the equipment to be identified by the identification information, at least one of selecting a route along which the packet is transmitted, and discarding the packet transmitted from the equipment (see Paddon: paragraph 48 “routing packet in a specific manner” and paragraph 36 “select specific packets to forward or discard”).  

For claim 16 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the classification criteria indicate classifying the packet into the packet group, based on a degree of similarity of information indicating the feature (see Paddon: paragraph 12 “classifying the packet relative to the feature prism”).  

For claim 17 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 80 “attributes”).  

For claim 18 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to the specific packet having a specific network attribute (see Paddon: paragraph 80 “attributes”).  

For claim 19 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

For claim 20 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

For claim 21 Paddon in view of  Ma further in view of  Rapanen teaches the communication device, wherein the generation of the information indicating the feature is performed pertaining to a plurality of the packets, by performing statistical calculation with respect to a feature amount of a plurality of the packets (see Paddon: paragraph 70 “generated features utilizing historical information”).  

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paddon et al. (US 2005/0286522 A1) in view of Ma et al. (US 2010/0192225 A1) further in view of Rapanen et al. (US 2019/0213182 A1) and further in view of Zhang et al. (US 2009/0204696 A1).

           For claim 10 Paddon in view of  Ma does not explicitly teaches the communication device, wherein the one or more processors are configured to execute the instructions to display on a display device, the packet and the identification information pertaining to the packet, in association with each other. 
	However, Zhang teaches a packet analyzer can be deployed on a host to display network packets for example tcpdump and windump, etc. (see Zhang: paragraph 24). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to use the teachings of Zhang in the combined Rapanen,  Ma and  Paddon classification of network packets to configure the generated features 314 in order to inspect the packet payload for particular character patterns in attempt to identify an application involving an application (a device or an equipment) to which each packet corresponds (see Zhang: paragraph 24).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415